DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-9, 11-12, 15-19 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 9, 19, 21, 23 and 25 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ahn et al. (US 2011/0261776, Ahn hereafter).
RE claims 9, 19, 23 and 25, Ahn discloses a method, apparatus and non-transitory computer readable medium (Memory with instructions executed by a processor is inherent in a general “wireless communications” system) comprising: means for determining, by a user equipment (UE), an uplink data channel and control channel multiplexing mode and number of resource elements used for the control channel, wherein: the multiplexing mode comprises one of simultaneous transmission of data and control signals using data and control channels on different carriers or simultaneous transmission of the data and control channels on portions of a same carrier (Paragraphs 10, 86-89 with Figure 12, which is further disclosed by pages 8-9 in the provisional. A base station transmits an indication of an uplink transmission mode. Uplink signals based upon this mode are to be transmitted. Such signals are PUCCH/control and PUSCH/uplink data. In a first mode, each of a PUCCH and a PUSCH are transmitted simultaneously over different component carriers. In a second mode, the PUSCH and PUCCH are multiplexed to generate a single physical uplink channel such that data and control is transmitted over PUSCH in a single component carrier), a first set of carriers comprising one or more carriers are identified for transmission of data based on the indication, and a second set of carriers comprising one or more carriers are identified for transmission of control signals (Paragraphs 82-89, the transmission mode is specified by a base station to a UE for whole UL CCs, a UL CC group or each UL CC. As such, a UE is instructed by the base station to either transmit a PUCCH and PUSCH separately but simultaneously in specific CCs or transmit a multiplexed PUCCH and PUSCH within a specific single CC); means for transmitting an indication of the uplink data and control channel multiplexing mode to the UE (Paragraphs 82-89, the transmission mode is specified by a base station to a UE for whole UL CCs, a UL CC group or each UL CC. As such, a UE is instructed by the base station to either transmit a PUCCH and PUSCH separately but simultaneously in specific CCs or transmit a multiplexed PUCCH and PUSCH within a specific single CC); and means for receiving the data and the control signals using one or more control channels and one or more data channels from the UE utilizing the indicated uplink data channel and control channel multiplexing mode, wherein the first set of carriers and the second set of carriers comprise one or more common carriers (Paragraphs 10, 86-89 with Figure 12, which is further disclosed by pages 8-9 in the provisional. A base station transmits an indication of an uplink transmission mode. Uplink signals based upon this mode are to be transmitted. Such signals are PUCCH/control and PUSCH/uplink data. In a first mode, each of a PUCCH and a PUSCH are transmitted simultaneously over different component carriers. In a second mode, the PUSCH and PUCCH are multiplexed to generate a single physical uplink channel such that data and control is transmitted over PUSCH in a single component carrier).
RE claim 21, Ahn discloses the apparatus of claim 19 as set forth above. Note that Ahn further discloses wherein the multiplexing mode comprises simultaneous transmission of the data and the control channels (Paragraphs 10, 86-89 with Figure 12, which is further disclosed by pages 8-9 in the provisional. A base station transmits an indication of an uplink transmission mode. Uplink signals based upon this mode are to be transmitted. Such signals are PUCCH/control and PUSCH/uplink data. In a first mode, each of a PUCCH and a PUSCH are transmitted simultaneously over different component carriers. In a second mode, the PUSCH and PUCCH are multiplexed to generate a single physical uplink channel such that data and control is transmitted over PUSCH in a single component carrier).	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 4, 6-8, 11-12, 14, 16-18, 22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahn in view of Ghosh et al (US 2008/0165873, Ghosh hereafter).
RE claims 1, 11, 22 and 24, Ahn discloses a method, apparatus and non-transitory computer readable medium (Memory with instructions executed by a processor is inherent in a general “wireless communications” system) comprising: means for receiving an indication of an uplink data channel and control channel multiplexing mode, wherein the multiplexing mode comprises one of simultaneous transmission of the data and control channels on different carriers or simultaneous transmission of the data and control channels on portions of a same carrier (Paragraphs 10, 86-89 with Figure 12, which is further disclosed by pages 8-9 in the provisional. A base station transmits an indication of an uplink transmission mode. Uplink signals based upon this mode are to be transmitted. Such signals are PUCCH/control and PUSCH/uplink data. In a first mode, each of a PUCCH and a PUSCH are transmitted simultaneously over different component carriers. In a second mode, the PUSCH and PUCCH are multiplexed to generate a single physical uplink channel such that data and control is transmitted over PUSCH in a single component carrier); means for identifying a first set of carriers to be used for transmission of data based on the indication, wherein the first set of carriers comprises one or more carriers (Paragraphs 82-89, the transmission mode is specified by a base station to a UE for whole UL CCs, a UL CC group or each UL CC. As such, a UE is instructed by the base station to either transmit a PUCCH and PUSCH separately but simultaneously in specific CCs or transmit a multiplexed PUCCH and PUSCH within a specific single CC); means for identifying a second set of carriers to be used for transmission of control channels based on the indication, wherein the second set of carriers comprises one or more carriers (Paragraphs 82-89, the transmission mode is specified by a base station to a UE for whole UL CCs, a UL CC group or each UL CC. As such, a UE is instructed by the base station to either transmit a PUCCH and PUSCH separately but simultaneously in specific CCs or transmit a multiplexed PUCCH and PUSCH within a specific single CC); and means for transmitting the data and control signals using one or more data channels and one or more control channels on the identified first and second sets of carriers for the control channel based on the indicated uplink data channel and control channel multiplexing mode, wherein the first set of carriers and the second set of carriers comprise one or more common carriers (Paragraphs 10, 86-89 with Figure 12, which is further disclosed by pages 8-9 in the provisional. A base station transmits an indication of an uplink transmission mode. Uplink signals based upon this mode are to be transmitted. Such signals are PUCCH/control and PUSCH/uplink data. In a first mode, each of a PUCCH and a PUSCH are transmitted simultaneously over different component carriers. In a second mode, the PUSCH and PUCCH are multiplexed to generate a single physical uplink channel such that data and control is transmitted over PUSCH in a single component carrier).
Ahn does not explicitly disclose means for determining a number of resource elements for the control channel.
However, Ghosh teaches determining a number of resource elements for the control channel (Paragraphs 24-25 and Figures 2 and 3 teach a communication system in which a transceiver of a Radio Access Network, which paragraph 19 identifies as being a Node B or base transceivers station, selectively schedules each UE operating in the system for use of one or more subcarriers of a frequency bandwidth employed by the system. The UE is provided with an uplink scheduling grant which includes an uplink resource assignment. As shown in Figures 2 and 3, based upon the information in the grant, the UE is configured to transmit uplink data and control simultaneously in different subcarriers. Control data is conveyed over each of a first set 202 of frequencies and time slots and a second set 204 of frequencies and time slots while user data is sent over a third set 206 of frequencies and time slots separate from the first and second sets of frequencies and time slots. In this teaching, data and control occupy the same time resources but separate frequency resources. These resources are determined by the UE based upon a received signal from the RAN transceiver.)
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the methods and apparatuses of Ahn with the teachings of Ghosh 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 2 and 12, Ahn in view of Ghosh discloses the method of claim 1 and apparatus of claim 11 as set forth above. Note that Ghosh further teaches identifying one or more resource elements to be used for transmission of the control channels based on the received indication; and transmitting the control channels on the identified resource elements (Paragraphs 24-25 and Figures 2 and 3 teach a communication system in which a transceiver of a Radio Access Network, which paragraph 19 identifies as being a Node B or base transceivers station, selectively schedules each UE operating in the system for use of one or more subcarriers of a frequency bandwidth employed by the system. The UE is provided with an uplink scheduling grant which includes an uplink resource assignment. As shown in Figures 2 and 3, based upon the information in the grant, the UE is configured to transmit uplink data and control simultaneously in different subcarriers. Control data is conveyed over each of a first set 202 of frequencies and time slots and a second set 204 of frequencies and time slots while user data is sent over a third set 206 of frequencies and time slots separate from the first and second sets of frequencies and time slots. In this teaching, data and control occupy the same time resources but separate frequency resources. These resources are determined by the UE based upon a received signal from the RAN transceiver.)
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the methods and apparatuses of Ahn with the teachings of Ghosh since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. The disclosure of Ahn discloses that the base station is responsible for uplink grants comprising a proposed additional uplink transmission mode indication. Ghosh merely teaches that it is further known practice in the art such uplink grants further include uplink resource allocation and thereby the allocation of data and control to specific time-frequency resources.
RE claims 4 and 14, Ahn in view of Ghosh discloses the method of claim 1 and apparatus of claim 11 as set forth above. Note that Ahn further discloses wherein the indication is received from a radio resource control (RRC) layer (Paragraph 10).
RE claims 6 and 16, Ahn in view of Ghosh discloses the method of claim 1 and apparatus of claim 11 as set forth above. Note that Ghosh further teaches wherein the second set of carriers is a subset of the first set of carriers (Paragraphs 24-25 and Figures 2 and 3 teach a communication system in which a transceiver of a Radio Access Network, which paragraph 19 identifies as being a Node B or base transceivers station, selectively schedules each UE operating in the system for use of one or more subcarriers of a frequency bandwidth employed by the system. The UE is provided with an uplink scheduling grant which includes an uplink resource assignment. As shown in Figures 2 and 3, based upon the information in the grant, the UE is configured to transmit uplink data and control simultaneously within a given frequency band. This overall band would be the allocation for uplink data. This overall allocation is interpreted to be a first set of carriers. As shown in the figures, a subset of subcarriers is carved out for control signal transmission. This subset is thus interpreted as the second set used for control signals.).
 It would have been obvious to one having ordinary skill in the art at the time of invention to combine the methods and apparatuses of Ahn with the teachings of Ghosh since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. The disclosure of Ahn discloses that the base station is responsible for uplink grants comprising a proposed additional uplink transmission mode indication. Ghosh merely teaches that it is further known practice in the art such uplink grants further include uplink resource allocation and thereby the allocation of data and control to specific time-frequency resources.
RE claims 7 and 17, Ahn in view of Ghosh discloses the method of claim 1 and apparatus of claim 11 as set forth above. Note that Ahn further discloses wherein the second set of carriers consists of a single carrier (Paragraphs 10, 86-89 with Figure 12, which is further disclosed by pages 8-9 in the provisional. A base station transmits an indication of an uplink transmission mode. Uplink signals based upon this mode are to be transmitted. Such signals are PUCCH/control and PUSCH/uplink data. In a first mode, each of a PUCCH and a PUSCH are transmitted simultaneously over different component carriers. In a second mode, the PUSCH and PUCCH are multiplexed to generate a single physical uplink channel such that data and control is transmitted over PUSCH in a single component carrier).
RE claims 8 and 18, Ahn in view of Ghosh discloses the method of claim 1 and apparatus of claim 11 as set forth above. Note that Ahn further discloses wherein the one or more control channels are multiplexed into the one or more data channels and transmitted on the single carrier. (Paragraphs 10, 86-89 with Figure 12, which is further disclosed by pages 8-9 in the provisional. A base station transmits an indication of an uplink transmission mode. Uplink signals based upon this mode are to be transmitted. Such signals are PUCCH/control and PUSCH/uplink data. In a first mode, each of a PUCCH and a PUSCH are transmitted simultaneously over different component carriers. In a second mode, the PUSCH and PUCCH are multiplexed to generate a single physical uplink channel such that data and control is transmitted over PUSCH in a single component carrier).
Claims 3, 10, 13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imamura (US 2010/0034152).
RE claims 3, 10, 13 and 20, Ahn in view of Ghosh discloses the methods of claims 1 and 9, and apparatuses of claims 11 and 19 as set forth above. Ahn in view of Ghosh does not explicitly disclose wherein the signal comprises a downlink control information message.
(Paragraph 53 and Table 1-1 teach a DCI format 1A message used for scheduling of the Physical Uplink Shared Channel. Table 1-1 teaches the format of this message. Within this message is a format flag that indicates whether the message is an uplink grant or downlink assignment. There is further a field for Resource Block allocation. These two fields also appear in tables 1-2, 1-3, and 1-4. They are DCI formats 1, IB and 2 respectively). It would have been obvious to one having ordinary skill in the art at the time of invention to combine the methods and apparatuses of Ahn in view of Ghosh with the DCI message format of Imamura since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Paragraph 10 of Ahn already discloses that an uplink transmission mode is switched using information signaled in an RRC message or a downlink control channel. The DCI message of Imamura is itself a downlink control channel message.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue et al. (US 2008/0318608, Inoue hereafter).
RE claims 5 and 15, Ahn in view of Ghosh discloses the method of claim 1 and apparatus of claim 11 as set forth above. Ahn in view of Ghosh do not explicitly disclose 
However, Inoue teaches wherein the data and the control channels are not spread with a common Discrete Fourier Transform (DFT) spread (Figure 17, note PUSCH/uplink data generation section 205 being passed though a DFT 212. However, PUCCH/control generation section 206 is passed though a CAZAC sequence spreading section 207 and a block spreading section 209. Both PUSCH and PUCCH signals are then selected and mapped to sub-carriers.)
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the method and apparatus of Ahn in view of Ghosh with the teachings of Inoue since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James P Duffy/Primary Examiner, Art Unit 2461